COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00197-CV


IN THE INTEREST OF A.V., A
CHILD




                                      ----------

          FROM THE 325TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 325-460493-09

                                      ----------

              MEMORANDUM OPINION1 AND JUDGMENT

                                      ----------

      On August 26, 2015, we affirmed the trial court’s order sustaining the trial

court clerk’s and the court reporter’s contests to appellant’s affidavit of indigency

and concluded that appellant is not entitled to proceed without payment of costs

in this appeal. See Tex. R. App. P. 20.1. We ordered that appellant pay the


      1
       See Tex. R. App. P. 47.4.
required $195.00 filing fee on or before Friday, September 4, 2015, and pay or

make arrangements to pay for preparation of the appellate record on or before

Thursday, September 24, 2015. We stated that failure to pay or to make such

arrangements would result in dismissal of the appeal.

      Appellant did not pay the $195.00 filing fee or pay or make arrangements

to pay for preparation of the clerk’s record. On October 9, 2015, we notified

appellant that we would dismiss this appeal unless, by Monday, October 19,

2015, the $195 filing fee was paid and she made arrangements to pay for the

clerk’s record and provided this court with proof of payment. See Tex. R. App. P.

5, 35.3(a)(2), 37.3(b), 42.3(b), (c).

      On October 27, 2015, we granted appellant’s “Motion for Extension of

Time on Pending Dismissal for Time to Obtain Funds for Costs of Appeal.” In our

order, we stated that we would dismiss this appeal unless, by Monday,

November 30, 2015, the $195 filing fee was paid and appellant made

arrangements to pay for the clerk’s record and provided this court with proof of

payment. See Tex. R. App. P. 5, 35.3(a)(2), 37.3(b), 42.3(b), (c). We further

stated that “NO FURTHER EXTENSIONS OF TIME WILL BE GRANTED.”

      Appellant has not paid the $195 filing fee. See Tex. R. App. P. 5, 12.1(b).

Because appellant failed to comply with a requirement of the rules of appellate

procedure and the Texas Supreme Court’s order of August 16, 2013,2 it is the


      2
      See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil
Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-district
                                        2
opinion of this court that the appeal should be dismissed. See Tex. R. App. P.

42.3(c).

      The trial court clerk responsible for preparing the record in this appeal

informed the court that payment arrangements had not been made to pay for the

clerk’s record as required by rule of appellate procedure 35.3(a)(2). See Tex. R.

App. P. 35.3(a)(2). Because appellant has not made payment arrangements for

the clerk’s record, it is the opinion of the court that the appeal also should be

dismissed for want of prosecution. See Tex. R. App. P. 37.3(b), 42.3(b).

      For these reasons, we dismiss the appeal. See Tex. R. App. P. 37.3(b),

42.3(b), (c), 43.2(f). Appellant shall pay all costs of this appeal, for which let

execution issue. See Tex. R. App. P. 43.4.

                                                  PER CURIAM

PANEL: GARDNER, WALKER, and MEIER, JJ.

DELIVERED: December 10, 2015




Litigation, Misc. Docket No. 13-9127 (Aug. 16, 2013) (listing fees in courts of
appeals).

                                        3